Title: To Thomas Jefferson from William Short, 28 September 1808
From: Short, William
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philad: Sep. 28. 08
                  
                  Since my last to you of the 18th. instant Mr Gibbon has arrived here with the despatches that were to be committed to me for France—& with a part of the papers destined for me—others have followed successively & I now hold all that were intended to be given me—The vessel was ready on the 26th. agreeably to contract & after that day demurrage begins. We should have sailed probably yesterday, but for three circumstances which though apparently not indispensable, made me think it would be better to wait a day or two, as Mr. Gallatin was expected every day to arrive here, & might decide whether they could be dispensed with—The first was that funds had not been provided for me to draw on—Mr Graham sent me the copy of a note from Mr. Madison, & desired me to communicate it to Mr. Gallatin, to save time, or return it to him for that purpose—I sent it on to Mr Gallatin who returned me an answer shewing that Mr M’s attack would be necessary. This I inclosed to Mr Graham, and he wrote to the Bankers, mentioning that in consequence of Mr M’s absence from the seat of Government, he informed them that I was authorized to draw for $10,000—He at the same time informed me that as he was unknown to the Bankers, it would be proper to get something from Mr Galln. in confirmation of his letter—which I shall do on his arrival here. He wrote me that he should be here on the 22d. inst., & since that I have been every day to his lodgings—He had not arrived when I was there yesterday.
                  Another circumstance was that my passeport was only from the Dep. of State & nothing sent me which could be cognizable to the French authorities in the port. This did not strike me in the first instance. As soon as it did, I mentioned by way of caution, my idea to Mr. Graham—observing at the same time that as a similar case had occurred before, I supposed it had been found that nothing more was necessary—but that it appeared to me from the French usages in their ports, a passeport or something corresponding, should be had from the French Minister, leaving it however entirely to him to decide on the case—My letter to him was of the 24th.—I may therefore have his answer to-morrow.—and I cannot but think it would be most prudent & proper to have something of French manufacture, to avoid delay in the port.
                  The third circumstance is one which the seafaring people here think more important, on account of the season, than perhaps was thought at the time of its decision—It is that of going into the chanel & of waiting the chance of putting Mr. Gibbon on shore without touching in England.—Independent of the winds in that narrow sea in the month of Novr, before the end of October, such fogs prevail as to make it a very delicate & perhaps dilatory, if not dangerous operation. I had understood that the vessel was destined to L’Orient, & it was accidentally, by a letter which Mr. Galln had written & desired the collector to communicate to me, in which he appeared to be doubtful, that I saw there might be a chance of the contrary—As there was then time to communicate with the Sec. of State on the subject, I did so, by a letter of the 18th.—The answer according to my calculation would have been recieved here yesterday—but by Mr Graham’s last to me, I find that it was accidentally delayed at Washington & that the answer will not be here until saturday next. As it became necessary to see Mr Galln. on the other subject, & as he was expected daily in town, I determined to wait only for him, & to be guided by his decision as to waiting until saturday next which will be Octobr. 1st. In the mean time the vessel is descending the river as is usual to wait for the passengers at New-Castle. The present state of things then, which I suppose it may be proper to mention to you, is to wait Mr G’s arrival & to be guided by him as to the delay until saturday, but  to wait no longer than that day, so as to recieve Mr. M’s answer, as to the port, & then to proceed. This will give time also for Mr. Graham to supply the omission, if it were one, as to the French Minister’s passeport.
                  I think the destination of the vessel will be changed when the circumstances of the season & probable, indeed certain, delay are considered. It is too late to urge further reasons to shew that by first touching in France, much time would be saved & the being engaged up the chanel in Novr. and perhaps Decr. would be avoided—for the vessel I observe is from Havre to proceed to Cowes, whereas if it first touched in France, say at L’Orient or Nantes, according to word, it might then proceed only to Falmouth—And a permission might be obtained from the French government to allow the vessel at least to come onto the road at L’Orient to recieve letters on her return from England. I shall obey notwithstanding, whatever directions may come, although I shall with reluctance engage in the fogs of the chanel.
                  I cursorily ran over in the multitude of papers I recieved, & under the pressure of an approaching departure, the Russian instructions. It was not with a view to study them in all their bearings, for which my mind will be much better prepared when I shall have done with my voyage, but merely to see if there were anything that required immediate elucidation. I have not yet acknowleged their reciept, except to Mr. Graham, immediately on their coming to my hands. If I should not address the Sec. of State before my departure, I hope he will not doubt the assurance which I here depose in your hands that there shall be no zeal wanting on my part to fulfill the wishes of Government in every circumstance within the sphere of my control.
                  In the instructions there appears to be some deficiency or obscurity as to the financial part. And from past experience I am peculiarly anxious that this part should be clear & explicit. There is no mention made of my authorization to appoint a Secretary, or of the allowance to him. I retain your letter however which mentions this, & that the allowance is as heretofore—that was in my time 7200 livres—I have not found here a person that would answer, & be willing to go, as formerly mentioned. I expect to find one, among the young Americans who are travelling—& I shall learn from Genl Armstrong, I suppose, the person’s allowance.
                  Nothing is said in the instructions as to the extra charges, which in the time of my being formerly in this service, were specified in your letter to me—I remember postage, stationery & allowance to distressed American sailors.
                  There is also obscurity as to myself. It is stated that a birth is provided for me in the Aviso— & that in every other respect I am to proceed at my own expence with the usual allowance to a Minister Plenipotentiary. That would leave no question in my mind, if it were not that you mentioned in one of your letters that this mission was in the first instance to be special. The usual allowance to a Minister Plenipo. is $9000. 
                        ⅌
                      ann. & $9000 outfit—In Mr Adams’s time the outfit was allowed to a special mission—but it seems to me that it was since changed to the bearing of their travelling expences instead of the outfit, as in the case of Monroe. It was too late when I recieved these instructions to ask an explanation, as I was then prepared to embark. And as I suppose of course that Monroe’s precedent will be adopted, when he went last from hence to France, it is the less indispensable to have it immediately, although I should have been better satisfied to have known precisely the footing on which he went. I had no particular conversation with him on the subject at New York, where he embarked, but I inferred that his travelling expences were born—if instead of them he recieved an outfit, it will have been more to his advantage.
                  I take the liberty of sending you a letter for Price & open, asking the favor of you to read it if you have a moment. I have put off answering him too long—but it has been out of my power to write to him sooner—I can say nothing more—but must let Ind. Camp take its chance, except where you may be so good as to give him my directions.
                  As I shall not have an opportunity of writing to you again from hence, I here must beg you to recieve the assurances of my best & most sincere wishes for the long life, health & happiness of yourself & your family, & of the invariable sentiments of affection & gratitude of your friend & servant
                  
                     W: Short 
                     
                  
               